Digitally signed by
                               Illinois Official Reports                         Reporter of Decisions
                                                                                 Reason: I attest to the
                                                                                 accuracy and integrity
                                                                                 of this document
                                      Appellate Court                            Date: 2016.02.17
                                                                                 14:24:14 -06'00'




                 Storino, Ramello & Durkin v. Rackow, 2015 IL App (1st) 142961



Appellate Court           STORINO, RAMELLO AND DURKIN, Plaintiff-Appellee, v.
Caption                   ANITA RACKOW, Defendant-Appellant.–STORINO, RAMELLO
                          AND DURKIN, Plaintiff-Appellee, v. MARIO RACKOW,
                          Defendant-Appellant.



District & No.            First District, Second Division
                          Docket No. 1-14-2961



Filed                     November 24, 2015



Decision Under            Appeal from the Circuit Court of Cook County, Nos. 12-M3-2421,
Review                    12-M3-2422; the Hon. Martin Argan, Judge, presiding.



                          Affirmed.
Judgment


Counsel on                Maxine R. Grief-Bless and Richard Lucas, both of Lucas &
Appeal                    Apostolopoulos, Ltd., of Addison, for appellants.

                          Richard J. Ramello and Adam R. Durkin, both of Storino, Ramello &
                          Durkin, of Rosemont, for appellee.



Panel                     JUSTICE HYMAN delivered the judgment of the court, with opinion.
                          Justices Neville and Simon concurred in the judgment and opinion.
                                             OPINION

¶1       In this appeal, we must decide whether plaintiff law firm, Storino, Ramello & Durkin
     (SRD), is entitled to attorney fees under contingent fee agreements based, not on the total
     amount recovered, but on a percentage of the savings from a proposed special assessment,
     which, as it turned out, was never levied because the village voluntarily dismissed its lawsuit
     involving the special assessment rather than continue to litigate.
¶2       SRD represented defendants, Anita Rackow and Mario Rackow (mother and son), along
     with other property owners, in an action by the Village of Bensenville in which the Village
     sought to levy a special assessment against properties located within a business district. The
     Village voluntarily dismissed the underlying action, with prejudice. Consequently, the
     property owners, including the Rackows, avoided the special assessment altogether. SRD’s
     contingent fee agreement stated that “at the time of recovery,” SRD was entitled to
     “One-fourth (1/4th) of whatever savings may be realized as a result of the objections to the
     Petition.” In an action to collect its fee, the trial court granted SRD’s summary judgment
     motion and awarded $109,595.76.
¶3       Given the language of the parties’ fee agreement, we affirm. The written contingency
     agreement was not ambiguous. The Rackows never bore any of the financial burden sought
     to be imposed by the Village–a “savings” (of 100%) “realized as a result of the objections”
     pursued by SRD on their behalf. We further find the trial court did not err in denying the
     Rackows’ motion to transfer venue or their motion to disqualify counsel, nor did it err in
     striking the Rackows’ affirmative defenses. Lastly, the trial court did not abuse its discretion
     when it denied the Rackows’ motion for a ruling on discovery objections.

¶4                                        BACKGROUND
¶5       On November 16, 2006, the Village of Bensenville filed a petition in the circuit court of
     the Eighteenth Judicial Circuit, Du Page County, seeking to impose a special assessment on
     the properties located in the Village’s north industrial park for improvements estimating $46
     million. The assessment roll contained a spreadsheet listing over 450 properties on which the
     estimated costs of the improvements were apportioned. The assessment of Anita Rackow’s
     three properties was $94,370.50, $29,315.05 and $43,910.27. Mario Rackow’s property was
     assessed at $270,787.20.
¶6       On February 13, 2007, both Rackows entered into separate written contingent agreements
     with SRD for representation in the special assessment lawsuit. Under the terms of the parties’
     agreement, the Rackows agreed that “[a]t the time of recovery,” they would pay SRD
     “[o]ne-fourth (1/4th) of whatever savings may be realized as a result of the objections to the
     Petition.” The agreement included illustrations of the calculation of savings, as well as the
     statement, “[w]e are not entitled to a fee unless there is a reduction in the amount of your
     proposed assessment.” The Rackows also agreed to pay SRD for all expenses.
¶7       SRD filed appearances on behalf of Anita and Mario Rackow, among others. The
     Rackows admit SRD rendered legal services to them in the special assessment lawsuit,
     including legal research, court appearances, filing motions on behalf of the objectors,
     opposing motions filed by the Village, issuing and conducting discovery, complying with



                                                -2-
       discovery, retaining an expert witness and conducting settlement negotiations. SRD spent
       over 3½ years working on the case.
¶8         Following settlement negotiations, on September 10, 2010, the court entered an order
       dismissing the Village’s petition to levy the special assessment with prejudice under the
       Village’s motion for voluntary dismissal. No evidence of the settlement negotiations is
       included in the record.
¶9         SRD contends that under the terms of its agreements, it earned an attorney fee of
       $41,898.96 for the legal services rendered and advanced costs in the amount of $1,040.05 on
       Anita Rackow’s behalf and earned an attorney fee of $67,696.80 and advanced costs on
       Mario Rackow’s behalf of $1,680.43. The Rackows refused to compensate SRD.
¶ 10       On July 12, 2012, SRD filed complaints in the circuit court of Cook County against Anita
       Rackow and Mario Rackow alleging breach of contract. The Rackows filed separate answers
       to SRD’s complaints, raising the same affirmative defenses–unjust enrichment and void
       against public policy. The trial court granted SRD’s motion and struck the affirmative
       defenses as insufficient against a breach of contract lawsuit.
¶ 11       The Rackows served SRD with a supplement request for production seeking copies of
       attorney fee contracts between the firm and the other clients it represented in the special
       assessment lawsuit, as well as the answers to interrogatories filed by SRD on behalf of its
       other clients. SRD objected to the production of the material as irrelevant. The trial court
       denied the Rackows’ motion for a ruling on SRD’s discovery objections.
¶ 12       SRD sought summary judgment on its breach of contract claim, arguing it fully
       performed under the parties’ contingent fee agreement and, therefore, was entitled to
       $109,595.76 in attorney fees.
¶ 13       In support of its motion for summary judgment, SRD included an affidavit from Richard
       J. Ramello, founding partner of SRD and the attorney of record for the Rackows in the
       special assessment lawsuit. Ramello attested that “[a]s a direct result of the objections to the
       Petition filed on behalf of Anita Rackow and Mario Rackow by [SRD] *** and the
       settlement discussions I conducted with the attorneys and representative of the Village of
       Bensenville [ ] and pursuant to the agreement reached with the attorneys representing the
       Village of Bensenville during those settlement negotiations, the Special Assessment Lawsuit
       was dismissed, with prejudice.” The Rackows argued in their opposition that the action was
       terminated by the Village itself and there was no evidence that the “savings” to the Rackows
       was the result of any of the attorneys. The Rackows contend SRD “summarily refers to
       ‘settlement negotiations’ in which [SRD] purportedly participated with the Village prior to
       the Village’s voluntary dismissal of the Petition, yet no settlement agreement is attached to
       any of [SRD’s] pleadings or Motion, no terms of such agreement are anywhere plead [sic],
       and, in essence, there is no evidence whatsoever of this settlement agreement and what, if
       any, benefit inured to [the Rackows] as a result of that settlement agreement upon which a
       contingent attorney free could be founded.” Despite their contentions, the Rackows did not
       move to strike Ramello’s affidavit and offered no contradictory evidence.
¶ 14       The trial court granted summary judgment in SRD’s favor.




                                                  -3-
¶ 15                                           ANALYSIS
¶ 16        Summary judgment should be granted where no genuine issue of material fact exists and
       the moving party is entitled to judgment as a matter of law. 735 ILCS 5/2-1005 (West 2014).
       Summary judgment is not the means to try a question of fact, but to determine if one exists.
       Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32, 42-43 (2004). The trial court may grant
       summary judgment after considering “the pleadings, depositions, admissions, exhibits, and
       affidavits on file in the case” and construing that evidence in favor of the nonmoving party.
       Purtill v. Hess, 111 Ill. 2d 229, 240 (1986). Summary judgment aids in the expeditious
       disposition of a lawsuit, but should be allowed only “when the right of the moving party is
       clear and free from doubt.” Id. If the plaintiff fails to establish any element of his or her
       claim, summary judgment should enter. Pyne v. Witmer, 129 Ill. 2d 351, 358 (1989). We
       review the trial court’s decision to grant summary judgment de novo. Outboard Marine
       Corp. v. Liberty Mutual Insurance Co., 154 Ill. 2d 90, 102 (1992).
¶ 17        To recover for breach of contract, a plaintiff must prove (1) the existence of a contract;
       (2) plaintiff performed all contractual obligations; (3) facts constituting a breach; and (4)
       damages from the breach. W.W. Vincent & Co. v. First Colony Life Insurance Co., 351 Ill.
       App. 3d 752, 759 (2004).
¶ 18        The interpretation of a contract presents a question of law subject to de novo review on
       appeal in accordance with the general rules applicable to contract interpretation. Gallagher v.
       Lenart, 226 Ill. 2d 208, 219 (2007). We construe a clear and unambiguous contract as a
       matter of law. See J.M. Beals Enterprises, Inc. v. Industrial Hard Chrome, Ltd., 194 Ill. App.
3d 744, 748 (1990). We interpret contracts with the primary goal of giving effect to the intent
       of the parties. Virginia Surety Co. v. Northern Insurance Co. of New York, 224 Ill. 2d 550,
       556 (2007). When presented with clear and unambiguous language, the intent of the parties
       must be determined from the language of the contract itself and given its plain and ordinary
       meaning. Id. The court considers contract terms within the context of the whole. Board of
       Trade v. Dow Jones & Co., 98 Ill. 2d 109, 122-23 (1983). The parties’ disagreement on the
       meaning of a contract term does not, by itself, render that term ambiguous. Rather, ambiguity
       arises when the language used has more than one reasonable interpretation. Nicor, Inc. v.
       Associated Electric & Gas Insurance Services Ltd., 223 Ill. 2d 407, 417 (2006).
¶ 19        The Rackows assert genuine issues of material fact preclude summary judgment due to
       ambiguity in the terms. The Rackows direct our attention to “[a]t the time of recovery” and
       “whatever savings may be realized as a result of the objections to the Petition.” (Emphases
       added.)
¶ 20        The Rackows argue that they never bore any financial burden imposed by the Village
       from which a “savings” could be “realized as a result of the objections to the Petition” and,
       therefore, owe no contingent fee. The Rackows contend it is “clearly unreasonable and
       unfair” to allow SRD to rely on their “savings” generated by the Village’s decision not to
       assess the proposed levy to support a fee based on the total proposed assessment.
¶ 21        SRD contends the written contingency agreements are not ambiguous, and, therefore, the
       trial court properly granted summary judgment. As support for its position, SRD cites the fact
       that the agreements contained specific terms, including examples, addressing when and how
       SRD would be compensated for its representation. SRD argues that from the language of the
       agreement, the “time of recovery” occurred with the Rackows realizing a savings as a result
       of SRD’s objections to the petition. SRD further contends the term “savings” is

                                                  -4-
       unambiguous–it means a reduction in the assessment tax. And, according to SRD, the special
       assessment lawsuit was dismissed “pursuant to an agreement” reached by SRD with the
       attorneys representing the Village, and SRD’s “performance directly contributed” to the
       dismissal. Citing Bishop v. Bucklen, 390 Ill. 176 (1945), SRD maintains that a reduction in
       liability as a “savings” can include a lessening of liability to the point of complete
       elimination.
¶ 22       The Rackows contend Bishop does not apply because the underlying assessment in
       Bishop was dismissed following a motion presented by the attorneys representing the
       objectors, and, here, the Village voluntarily dismissed the petition. The Rackows also
       maintain the savings were never “realized as a result of the objections” to the petition by
       SRD because the Village voluntarily dismissed the assessment. The Rackows also argue that
       because the Village voluntarily dismissed their petition, the trial court never ruled on the
       petition and no assessment was ever imposed on the property owners and, therefore, could
       not have been reduced to zero by SRD’s actions. The Rackows further argue that SRD’s use
       of the terms “whatever savings may be realized” precludes summary judgment. The Rackows
       contend the terms assume “the proposed assessment has been or will be levied against the
       properties” and that the Rackows “are or will be obligated to pay that assessment to the
       Village” and that “SRD’s action will reduce the amount” the Rackows are obligated to pay.
       Hence, the voluntary dismissal of the petition did not create a “savings” on which to base a
       fee because a plain reading of the contested provisions “clearly requires that there have been
       a decrease in the amount assessed” for SRD to have earned a fee.
¶ 23       We must interpret the words of the contract with their common and generally accepted
       meanings unless the contract specifies its own meanings. USG Interiors, Inc. v. Commercial
       & Architectural Products, Inc., 241 Ill. App. 3d 944, 948 (1993). While the fee turns on a
       decrease in the amount assessed, we agree with the trial court that a reduction to zero
       constitutes the ultimate decrease in the amount assessed.
¶ 24       SRD claims the voluntary dismissal in the underlying action was the product of
       settlement negotiations between it and the Village. As support, SRD attached an affidavit
       from founding partner, Ramello. SRD filed objections against the special assessment lawsuit
       on behalf of Anita and Mario Rackow and defended against the suit for 3½ years. SRD
       retained an expert witness, conducted and responded to discovery, and engaged in settlement
       negotiations. There is nothing in the record contradicting Ramello’s affidavit attesting that
       the dismissal was the “result of the objections to the Petition.” When the special assessment
       was dismissed with prejudice, the Rackows received a favorable outcome and realized a
       “savings,” hence, they owe SRD for its representation under the terms of the parties’
       contingent fee agreement. The trial court properly granted summary judgment in favor of
       SRD.

¶ 25                                     Motion to Transfer Venue
¶ 26      The trial court denied the Rackows’ motion to transfer venue, in which they requested the
       matter be transferred to the Eighteenth Judicial Circuit, Du Page County, the venue for the
       underlying action in which SRD represented the Rackows against the Village.
¶ 27      Venue is discussed in section 2-101 of the Code of Civil Procedure (735 ILCS 5/2-101
       (West 2014)). A trial court’s determination of venue raises separate questions of fact and law
       because it requires a trial court “to rule on the legal effect of its factual findings.” Corral v.

                                                   -5-
       Mervis Industries, Inc., 217 Ill. 2d 144, 153-54 (2005). The trial court examines the facts to
       determine satisfaction of the venue statute, and a reviewing court will not disturb the trial
       court’s underlying factual finding unless they are against the manifest weight of the evidence.
       Id. at 154. We review the trial court’s conclusion of law de novo. Id.
¶ 28       The Rackows argued for the transfer to Du Page County because they signed the retainer
       agreement in Du Page County, the subject properties were located in Du Page County, and
       the underlying special assessment lawsuit occurred in Du Page County. In opposing the
       Rackows’ motion, SRD argued venue in Cook County was proper because the transaction at
       issue was the execution of the written contingent fee agreement, not the special assessment
       lawsuit. There is no dispute that the contingent fee agreement was prepared and signed by the
       parties at SRD’s Rosemont offices in Cook County, where 90% of the work SRD performed
       took place.
¶ 29       The trial court did not abuse its discretion in denying the Rackows’ motion to transfer
       venue where the transaction out of which the cause of action arose occurred in Cook County.

¶ 30                                  Motion to Disqualify Counsel
¶ 31        As a reviewing court, we will not overturn a trial court’s decision on whether to
       disqualify counsel absent an abuse of discretion. Schwartz v. Cortelloni, 177 Ill. 2d 166, 176
       (1997). A motion to disqualify an attorney presents a drastic measure because it prevents a
       party from retaining counsel of its choice and, thus, destroys the attorney-client relationship.
       Id. at 178.
¶ 32        We find no abuse of discretion. SRD sought only to recover legal fees and, hence, the
       trial court properly found the attorneys were explicitly authorized under the rules of legal
       ethics to represent themselves in pursuing the firm’s action for fee recovery. See Pedersen &
       Houpt, P.C. v. Summit Real Estate Group, LLC, 376 Ill. App. 3d 681, 682 (2007) (reversing
       trial court’s order disqualifying firm from representing itself in lawsuit against its former
       clients for unpaid attorney fees and costs).

¶ 33                                Defendants’ Affirmative Defenses
¶ 34       The Rackows filed two affirmative defenses, unjust enrichment and void against public
       policy, in conjunction with their answers to SRD’s complaints. Their affirmative defenses
       focused on the parties’ contingent fee arrangement and SRD’s recovery of multiple fees for
       the same work for multiple clients in the underlying action. The trial court struck the
       affirmative defenses.
¶ 35       We review de novo the trial court’s decision concerning whether to grant or deny a
       motion to strike affirmative defenses. In re Marriage of Miller, 369 Ill. App. 3d 46, 48-49
       (2006). The trial court properly found the affirmative defenses improper, conclusory, and
       lacking any factual allegations sufficient to support them. See Richco Plastic Co. v. IMS Co.,
       288 Ill. App. 3d 782, 784-85 (1997) (in determining the sufficiency of a defense, the court
       will disregard any conclusion of fact or law not supported by allegations of specific fact).
¶ 36       The affirmative defenses are based on the fact that SRD represented other objectors in the
       underlying action and the case was voluntarily dismissed. The Rackows argued the defense
       of unjust enrichment claiming the contingency fees are excessive because SRD performed
       work that benefited other clients. But the theory of unjust enrichment is not a defense to a


                                                  -6-
       breach of contract action; it is a basis for recovery under a contract implied in law or a
       quasi-contract. Perez v. Citicorp Mortgage, Inc., 301 Ill. App. 3d 413, 425 (1998). Moreover,
       “[u]njust-enrichment recovery requires a showing that the defendant has voluntarily accepted
       a benefit which it would be inequitable for him to retain without payment.” Premier
       Electrical Construction Co. v. La Salle National Bank, 132 Ill. App. 3d 485, 496 (1984).
¶ 37       As to the defense of void against public policy, “[t]here is no precise definition of public
       policy, and consequently no absolute rule by which a contract can be measured or tested to
       determine whether or not it is contrary to public policy.” Zeigler v. Illinois Trust & Savings
       Bank, 245 Ill. 180, 193 (1910). For purposes of determining a contract’s enforceability,
       however, the agreement is “against public policy if it is injurious to the interests of the
       public, contravenes some established interest of society, violates some public statute, is
       against good morals, tends to interfere with the public welfare or safety, or is at war with the
       interests of society or is in conflict with the morals of the time.” (Internal quotation marks
       omitted.) E&B Marketing Enterprises, Inc. v. Ryan, 209 Ill. App. 3d 626, 630 (1991). The
       Rackows had knowledge from the onset that SRD was representing other clients in the matter
       and expressly agreed with the arrangement when they signed the contingency fee agreement.
       The Rackows’ allegation that the fee was unreasonable or excessive is not supported. See In
       re Estate of Weeks, 255 Ill. App. 3d 945 (1994) (finding contingent fee contracts of 331/3%
       reasonable); see also Premier Networks, Inc. v. Stadheim & Grear, Ltd., 395 Ill. App. 3d 629
       (2009) (finding contingent fee contracts of 40% reasonable). Accordingly, we affirm the
       court’s striking of these two affirmative defenses.

¶ 38                      Denial of Motion for Ruling on Discovery Objections
¶ 39       Finally, the Rackows contend the trial court abused its discretion when it denied their
       demand for copies of attorney fee contracts between SRD and the other clients it represented
       in the special assessment lawsuit, as well answers to interrogatories SRD filed on behalf of
       those clients.
¶ 40       The trial court has freedom to determine the scope of discovery, and, as a reviewing
       court, we will not disturb the trial court’s decision absent an abuse of discretion. In re
       Marriage of Daniels, 240 Ill. App. 3d 314, 324 (1992). A trial court does not have discretion
       to order discovery of information that does not meet the threshold requirement of relevance
       to matters actually at issue. Manns v. Briell, 349 Ill. App. 3d 358, 361 (2004).
¶ 41       The Rackows argue the documents would establish what work was performed by SRD
       solely for their benefit. This lawsuit, however, was not for the collection of fees on an hourly
       basis, but for a contingent fee based on the amount of savings each individual client realized,
       and the Rackows knew that SRD was entering into similar contingent fee agreements with
       others and knew that the objections to the petition were filed on behalf of a number of clients,
       including the Rackows. The Rackows have to show some relevance in the material sought
       (id.) and have not done so. The trial court did not abuse its discretion when it denied the
       Rackows’ motion for a ruling on discovery objections.

¶ 42                                        CONCLUSION

¶ 43      Affirmed.


                                                  -7-